The appellee filed this suit against appellant in the county court at law No. 2 of Dallas county on February 19, 1920. Service of citation was had on appellant, a private corporation having its domicile in Nacogdoches county. At the March term following, appellant interposed a plea of privilege to be sued in the county of its domicile, which plea was not acted upon at that term, but the cause was continued for that term of the Dallas court without prejudice to the plea. At the May term of the Dallas court, the plea of privilege was heard and sustained, and the cause was ordered transferred to the county court of Nacogdoches county, in accordance with the statute of this state. The plea was heard on the 26th day of May, and the order of transfer made on that date, but the clerk of the Dallas court did not transmit the papers in the cause to the Nacogdoches court in time for the case to be placed on the docket of the Nacogdoches court for the July term of that court, which convened on the third Monday in July after the order of transfer by the Dallas court was made. The second term of the Nacogdoches County court convened, after the order of transfer was made, in November, and a few days before the convening of the November term of the Nacogdoches court the papers and transcript in this cause reached the clerk of the Nacogdoches court, but appellant objected to the papers being filed and the case being placed upon the docket of the Nacogdoches court; the objection being that appellee had abandoned the prosecution of the cause by reason of his delay in having the case actually transferred to the county court of Nacogdoches county in time for the July term of that court, following the order of transfer made by the Dallas court. This objection was overruled by the county court of Nacogdoches county, and thereupon appellant filed a motion to strike the case from the docket, which was also based upon the ground that appellant had abandoned the prosecution of his suit by reason of his delay in having the cause actually transferred, and also upon the alleged ground that there was not contained among the papers a transcript of all the proceedings had in the cause while pending in the Dallas court. This motion was also overruled, and to the action of the court in both respects, that is, in overruling the objection to placing the case on the docket and in overruling the motion to strike it from the docket, appellant gave notice of appeal, and has attempted to bring the case here for review by this court.
This is a sufficient statement of the facts in connection with this matter to show that this court is without authority to review the action of the trial court complained of, for the reason that the order appealed from is in no sense a final order or judgment, and therefore an appeal does not lie to this court. There can be but one final judgment from which an appeal would lie to this court in any cause. Vernon's Statutes, art. 1997. That the order attempted to be appealed from in this case is not such a final order or judgment as would give the right of appeal to this court, see 8 Michie's Digest, p. 165, where the authorities touching the point will be found collated.
  The appeal is accordingly dismissed. *Page 427